Citation Nr: 0845142	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-41 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for PTSD, 
in excess of 50 percent prior to July 30, 2007.

2.  Entitlement to an increased disability rating for PTSD, 
in excess of 70 percent from July 30, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which in pertinent part denied 
entitlement to an increased rating for PTSD, then evaluated 
as 50 percent disabling.  

In a June 2008 decision, the Board addressed additional 
issues appealed by the veteran.  In June 2008, the Board also 
remanded the matter involving the proper rating for PTSD to 
the RO for further development.  Thereafter, in a February 
2008 rating decision, the RO increased the disability rating 
for PTSD from 50 to 70 percent effective from July 30, 2007.  
The increased rating claim, however, remains in controversy 
because the staged ratings before and from that date remain 
less than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).   The issues on appeal 
have been recharacterized to reflect consideration of whether 
a higher rating is warranted at any point during the appeal 
period.

In June 2008, the Board also remanded an appealed claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  In a 
statement dated in September 2008, the veteran withdrew his 
claim with regard to the matter involving aid and attendance.  
As such, that issue is no longer before the Board on appeal.


FINDINGS OF FACT

1.  For the period prior to July 30, 2007, the evidence 
establishes that the veteran's PTSD caused no more than 
occupational and social impairment, with reduced reliability 
and productivity, or difficulty in establishing and 
maintaining effective work relationships. The evidence does 
not show deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, or shown an inability 
to establish and maintain effective relationships.

2.  For the period from July 30, 2007, the evidence 
establishes that the veteran's PTSD caused no more than 
occupational and social impairment, with deficiencies in most 
areas, and shows an inability to establish and maintain 
effective relationships.  The evidence does not show total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to July 30, 2007, the schedular 
criteria have not been met for a disability rating in excess 
of 50 percent for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

2.  For the period from July 30, 2007, the schedular criteria 
have not been met for a disability rating in excess of 70 
percent for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between January 2004 and September 2008, as 
well as in an October 2005 statement of the case and a 
September 2008 supplemental statement of the case.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for increased ratings regarding his service-connected 
disorder.  The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated in a September 2008 supplemental statement of 
the case.  While the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for psychiatric problems and the 
reports of numerous examinations, including a VA examination 
as recently as August 2008.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II. Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Currently, the RO 
has assigned two stages or levels of disability rating: 50 
percent prior to July 30, 2007; and 70 percent from that 
date.  Although the RO assigned that date for the increase in 
a February 2008 rating decision on the basis that it was the 
date of receipt of a claim for benefits-a claim for an 
increase; however, by the time of that rating decision, there 
was already a perfected claim pending for an increase.   Thus 
in this case, the date of July 30, 2007 has no special 
significance as an effective date for a change in rating 
level, and the Board may grant different levels of 
compensation effective from different dates based on the 
evidence, throughout the period from the time the actual 
increased rating claim was filed in 2004 until a final 
decision is made here.

The RO has assigned the veteran's PTSD disability ratings 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD).  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The veteran's PTSD is currently rated 50 percent prior to 
July 30, 2007, and 70 percent from that date, under 38 C.F.R. 
§ 4.130, Code 9411.  To warrant a 50 percent rating under 
that code, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score from 41 to 50 represents serious symptoms, 
or any serious impairment in social or occupational 
functioning.  

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

III.  Factual Background
 
The competent medical evidence applicable to this case 
includes VA and private medical records dated from 2004 to 
September 2008; including reports of treatment, private 
evaluations, and VA examinations.  The following paragraphs 
contain a discussion of the salient evidence material to the 
consideration of the veteran's claim.

The report of a July 2005 VA examination shows that the 
veteran reported he had been married to his wife since 1986.  
He had children from his first marriage and had 
grandchildren.  He reported that he did not want to go out in 
public because he is often mad, and becomes mad at his 
family, which impacts those relationships.  The veteran works 
with making objects out of wood.  He had not had any suicide 
attempts.  He reported "yes" to whether he had a history of 
"assaultiveness."  He had no problem with substance abuse.  
He reported he is physical in his sleep and has a separate 
bed from his wife. 

The veteran reported that he took anti-depressant and anti-
anxiety medication, but did not attend group therapy.  He 
reported having PTSD symptoms including some cited associated 
with: persistent re-experiencing the traumatic event; 
persistent avoidance of stimuli associated with the event, 
and numbing of general responsiveness; and persistent 
symptoms of increased arousal.

On examination, the examiner made the following findings.  
The veteran was appropriately dressed, his speech was 
unremarkable, and he was cooperative.  His affect was 
consistent with PTSD, and his mood was anxious and depressed.  
He had a short attention span, was not able to do serial 
sevens (very impaired), and could not spell a word forward 
and backward (three errors spelling world backwards).  His 
orientation was intact as to person, time, and place.  

The veteran's thought process exhibited circumstantiality and 
he had occasional suicidal ideation; but no homicidal 
thoughts.  He had no delusions.  His judgment was intact; 
intelligence was average; and had insight in that he 
partially understands that he had a problem.  The veteran had 
mild sleep impairment.  He had no hallucinations or 
inappropriate behavior.  He was able to interpret proverbs 
appropriately.  He had no obsessive or ritualistic behavior.  
The examiner found that the veteran had panic attacks, 
reportedly about once a day and sometimes more.  It was noted 
that these attacks did not last long and were not severe with 
the new medicine he was taking.  The veteran had good impulse 
control and had had no episodes of violence.  The veteran's 
memory was normal.  

After examination, the diagnosis was PTSD; major depressive 
disorder; and panic disorder.  The GAF score was estimated to 
be 59 over the previous year.  The examiner commented that 
the GAF score for the PTSD was 59 and had changed since the 
last VA examination.  The most substantial and debilitating 
disorders not related to service were the panic disorder and 
major depression, for which the examiner estimated a GAF 
score of 40.

The report of a February 2008 VA examination for PTSD shows 
that the examination was conducted to address a claim of 
individual unemployability due to service connected 
disabilities, including PTSD.  The report shows that the 
veteran was clean, neatly groomed, and appropriately dressed.  
During the examination the veteran moved around frequently in 
the chair as if in physical discomfort.  His speech was 
unremarkable.  
 
During the February 2008 examination the examiner made the 
following findings.  The veteran's attitude toward the 
examiner was cooperative, friendly, and attentive.  His 
affect was appropriate, and his mood was expansive-he 
reported feeling angry, nervous, and tense.  The veteran had 
a short attention span and was unable to do serial sevens.  
He was able to spell a word forward and backward.  The 
veteran was not oriented as to time, giving the wrong month.  
He was oriented as to place.  His thought process and content 
were unremarkable.  He had no delusions.  His judgment showed 
he understands the outcome of his behavior.  His intelligence 
was average.  He had insight that he had a problem.  He had 
sleep impairment, waking three to four times per night and 
having nightmares.  He had no hallucinations and did not 
manifest inappropriate behavior.  He was not able to 
interpret proverbs appropriately.  He had no obsessive or 
ritualistic behavior.  The veteran had no homicidal or 
suicidal thoughts; and his impulse control was good, and with 
no episodes of violence.   

The examiner noted that the veteran was not able to maintain 
minimum personal hygiene, however, this was due to unrelated 
physical problems more than mental condition.   His wife 
stated, however, that the veteran's inability to work 
resulted from mental issues as much as from physical issues.  
The report contains an employment history that the veteran 
was not employed and had been retired since 1990 due to 
physical medical problems.  

The examination report concludes with a diagnosis of PTSD, 
and a GAF score of 50.  In addressing a claim for entitlement 
to a total disability evaluation based upon unemployability 
due to service-connected disability, the examiner concluded 
with a review of the effects of PTSD on occupational and 
social functioning.  The examiner opined that there was total 
occupational and social impairment due to PTSD signs and 
symptoms; noting that the veteran had problems with anxiety, 
including panic attacks, which interfered with his ability to 
concentrate and carry out tasks of daily living.  The 
examiner also noted in this regard that the veteran had anger 
difficulty that interfered with the ability to get along with 
others, and which interfered in social, and in the past, with 
work spheres.  The examiner opined that the veteran's 
difficulty sleeping leads to being tired during the day, 
which interfered with carrying out daily activities.

The report of an August 2008 VA examination shows that the 
veteran was being treated for his condition since 2001, and 
had been seeing a VA physician about twice a year for 
medication management.  He was taking anti-depressant and 
anti-anxiety medication.  He did not receive any individual 
psychotherapy or group therapy.  The effectiveness of the 
therapy received was good.  

On examination the examiner made the following findings.  The 
veteran was clean, neatly groomed, and appropriately dressed.  
His psychomotor activity and speech were unremarkable.  His 
attitude toward the examiner was cooperative, friendly, 
relaxed, and attentive.  His affect was normal.  Regarding 
mood, the veteran reported that he felt angry, depressed, 
anxious, frustrated, and confused.  The veteran was oriented 
as to person, time, and place.  The veteran was not able to 
do serial sevens or spell world backwards.  His thought 
process and content were unremarkable.  He had no delusions, 
and he understood the outcome of behavior.  His intelligence 
was average.  The veteran understood that he had a problem.  
The veteran had sleep impairment, which interfered with daily 
activity.  He had no hallucinations or inappropriate 
behavior.  The veteran was able to interpret proverbs 
appropriately.  He had no obsessive or ritualistic behavior.  
He did have panic attacks.  The veteran had no homicidal or 
suicidal thoughts, and his impulse control was good.  There 
were no episodes of violence.  He was able to maintain 
minimum personal hygiene.  The veteran's memory was normal.  

After examination the report contains a diagnosis of PTSD, 
and a GAF score of 50.  The examiner opined in essence that 
the effects of the veteran's PTSD did not result in such 
serious condition that warranted the claimed entitlement to 
special monthly pension based on the need for aid and 
attendance of another.

The examiner opined that the effects of PTSD did not result 
in total occupational and social impairment.  In this regard, 
the examiner opined that the PTSD resulted in deficiencies in 
the areas of family relations (very anxious when wife's 
family are to visit, and he is estranged from almost all of 
his own family); work (but only due to physical conditions, 
not on the basis of the PTSD); and mood (reported significant 
anxiety and anger issues).  The examiner opined that PTSD did 
not result in deficiencies in the areas of judgment and 
thinking.

IV.  Analysis

Entitlement to a disability rating in excess of 50 percent 
for PTSD for the period prior to July 30, 2007

Regarding the period prior to July 30, 2007, the Board finds 
that the objective medical evidence does not show that the 
symptoms associated with the veteran's PTSD disorder have 
approximated the criteria required for entitlement to an 
evaluation in excess of 50 percent.  For the period before 
July 30, 2007, as reflected in the discussion above regarding 
the July 2005 VA examination report, the evidence shows 
objective findings of circumstantiality and occasional 
suicidal ideation; but no homicidal thoughts, delusions, 
obsessive or ritualistic behavior, hallucinations, 
inappropriate behavior, or episodes of violence.  The veteran 
had mild sleep impairment, and panic attacks reportedly about 
once a day.

While these findings most nearly approximate the criteria for 
a 50 percent rating, the objective findings of record are 
insufficient to warrant a rating in excess of 50 percent.  
Other than a finding of occasional suicidal ideation, there 
is no documentation of symptoms identified in the criteria 
for the next higher (70 percent) rating, such as obsessional 
rituals; illogical speech; near continuous panic or 
depression; spatial disorientation or neglect of personal 
appearance and hygiene.  

The veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria 
for a 70 percent disability rating, such as the criteria 
described above.  Importantly, though the veteran may have 
had some relationship problems with his wife and family, 
there is no showing of an inability to establish and maintain 
effective relationships.  The veteran's retirement in 1990 
was due to physical problems and due to his PTSD.  There is 
no evidence of any PTSD-related problems that diminished the 
veteran's effectiveness in his job during his career.  The 
veteran was in a long-term marriage, with both children and 
grandchildren.  There is no strong evidence of any serious 
problems with those relationships.

In sum, the symptoms of the psychiatric disability do not 
come near to approximating the criteria for the next higher 
rating of 70 percent.  There is no basis for a disability 
rating in excess of 50 percent for the period prior to July 
30, 2007.  The veteran did not have any symptoms ordinarily 
associated with the criteria for a 70 percent disability 
rating, such as those described above.  More importantly, he 
does not have deficiencies in most areas or an inability to 
establish and maintain effective relationships for that 
period.  He does have some deficiencies in some of these 
areas, but such deficiencies are contemplated in ratings 
lower than 70 percent.  Therefore, a higher rating in excess 
of the 50 percent evaluation is not warranted for the period 
prior to July 30, 2007.   

Entitlement to a rating in excess of 70 percent for PTSD for 
the period from July 30, 2007.

Turning to the evidence of record for the period beginning 
July 30, 2007, the Board finds that the disability picture 
does not show that the veteran's PTSD is productive of total 
occupational and social impairment.  As reflected in the VA 
examinations of that period, the evidence shows objective 
findings of problems with: attention, orientation as to time, 
sleep, interpretation of proverbs, and panic attacks. 

There is no evidence, however, of the following symptoms 
required for a rating in excess of 70 percent: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Without objective evidence showing 
that these symptoms produce total occupational and social 
impairment, a rating in excess of 70 percent is not warranted 
for the period from July 30, 2007.

The Board points out that the veteran did not have any 
symptoms ordinarily associated with total social and 
occupational impairment, such as those described above.  More 
importantly, he does not currently have total social and 
occupational impairment.  As reflected in the most recent VA 
examination report, he does have deficiencies in two areas-
family relations, in that he is very anxious when his wife's 
family visits, and mood, in that he reported significant 
anxiety and anger issues; but those factors are contemplated 
in ratings lower than 100 percent.  The veteran does have a 
deficiency in the area of work, but that has been associated 
with physical conditions and not the PTSD.  The veteran does 
not have deficiencies in the areas of judgment and thinking.  
The psychiatric disability during the period from July 30, 
2007 does not approach the criteria for the next higher (100 
percent) rating; therefore, a higher rating than 70 percent 
is not warranted for the period from that date.  

While the GAF score of 50 assigned during both of the 2008 VA 
examinations reflects serious symptoms, it does not reflect 
the class of symptoms productive of total occupational and 
social impairment.  Neither that score nor the overall 
evidentiary record reflects such impairment as described in 
the paragraphs above.

The Board has considered the opinion contained in the 
February 2008 VA examination report, that there was "total 
occupational and social impairment due to PTSD signs and 
symptoms."  To the extent that this opinion appears to 
support the veteran's claim for a higher rating than the 
existing 70 percent, the following applies.  That opinion was 
given in the context of the core purpose of the examination, 
to address the veteran's claim of entitlement to a total 
disability evaluation based upon unemployability due to 
service-connected disability.  See 38 C.F.R. § 4.16(a).  
Notably, two weeks after the examination, the RO granted that 
claim in a February 2008 rating decision. 

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) are different from the criteria for 
entitlement to a schedular disability rating in excess of 70 
percent, that is, for a 100 percent (total) schedular rating.  
A TDIU may be assigned, for cases in which the schedular 
rating is less than total, if the disabled person is found to 
be unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  Thus by definition the threshold criteria for 
entitlement to TDIU is lower than that for a 100 percent 
(total) schedular rating.

Thus, an opinion that the veteran's PTSD resulted in TDIU is 
not equivalent to an opinion that the veteran's PTSD resulted 
in a disability picture meeting the criteria for a 100 
percent schedular disability rating as explained above.  In 
this case, as explained earlier, the totality of the 
competent medical evidence does not show that the veteran's 
PTSD resulted in a disability picture meeting the criteria 
for a 100 percent schedular disability rating; even though it 
may have contributed along with other service-connected 
disabilities to result in entitlement to TDIU. 

The findings in the two 2008 VA examination reports 
identified symptoms consistent with the reported GAF scale 
scores of 50.  The Board also finds that the medical evidence 
of record does not support a finding that the veteran is 
totally and permanently disabled and unemployable on a 
schedular disability rating basis due to PTSD.  His long-term 
job ended by way of retirement based on physical conditions; 
and the evidence on record does not show that his psychiatric 
condition had any bearing on the matter.  

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 50 percent for post-traumatic 
stress disorder for the period prior to July 30, 2007.  The 
preponderance of the evidence is also against a disability 
rating in excess of 70 percent post-traumatic stress disorder 
for the period from July 30, 2007.  While different 
"staged" ratings may be assigned throughout each period, 
the veteran's symptoms have been shown to be relatively 
consistent during each of the two periods under 
consideration; and thus additional staged ratings are not 
applicable.  

In conclusion, the veteran's PTSD does not warrant a 
disability rating in excess of 50 percent for the period 
prior to July 30, 2007, or in excess of 70 percent for the 
period from that date.
 

ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder for the period before July 
30, 2007, is denied.  

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder, for the period from July 
30, 2007, is denied.  


 
____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


